DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered.
The renumbering of the claims is acknowledged.  The objection to the claims is withdrawn.
With respect to claim 12 which was previously indicated allowable, Applicant’s argument are convincing.  Claim 2 is allowable over the prior art and therefore inclusion of claim 12 into claim 2 is not required.
With regard to claim 2, Applicant’s arguments are convincing.  Claim 2 is allowable over the prior art of record.
With regard to claim 14, Applicant’s argument have been fully considered and are convincing.  Claim 14 is allowable over the prior art of record.
With regard to claim 22, Applicant’s arguments are convincing.  The rejection over Patel is withdrawn in light of the amendment. Claim 22 is allowable over the prior art of record.
With regard to Applicant’s arguments over claim 7, and new claims 27 and 28, these arguments are convincing.  These claims are allowable at least based on their dependence from claim 2.
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 recites, “The medical device of claim 27, wherein The medical device of claim 2, wherein…”.  This appears to . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 calls for the inner element to comprise a tube having a lateral wall surrounding a passage, the lateral wall being a double-walled structure comprising an outer wall and an inner wall, the compression-stiffening particles located in the space between the outer and inner wall.  This double wall configuration is shown in fig. 17A with regard to the outer sheath, but the inner member recited in claim 9 is not shown as having 
Claims 10-12 inherit the deficiencies of claim 9.
Allowable Subject Matter
Claims 2-8, 13, 14, 19-28 are allowed.
Claims 9-12 are allowable over the prior art of record but for the 112(a) rejection above.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 2, the subject matter not found is a medical device comprising an inner element and an outer element positioned around the inner element and translatable with respect to the inner element, the inner element comprising compression stiffening particles, the particles being transitionable from a first state to a second state in response to application of pressure, the particles having a higher rigidity in the second state than the first state, and a pressure source operable coupled to the inner element and configured to apply pressure to the inner element sufficient to transition the compression stiffening particles from the first state to the second state, in combination with the features of the invention, substantially as claimed.
The closest prior art of record is Patel (US 4,815,450), cited in the prior office action which discloses an elongate element comprising compression stiffening particles, however these particles are located in the outer tubular element and not the inner tubular element.  Newly cited Assenza et al (US 4,248,234) discloses an inner tubular member slidable relative to the outer tubular member, wherein the inner tubular member is pressurized to increase the stiffness of the elongate member (figs. 6, 7). However, the inner tubular member does not 
Claims 3-13, 27, 28 are allowable at least for their dependence from claim 2.  Note – claims 9-12 are rejected under 112(a) above.
Regarding claim 14, the prior art fails to teach or fairly suggest an inner tube surrounding an interior space, a pressure source coupled to the inner tube to pressurize the interior space, an outer tube at least partially surrounding the inner tube, a space located between the inner tube and the outer tube, and compression stiffening particles in the space between the inner tube and the outer tube, wherein the compression stiffening particles are transitionable from a first state to a second state in response to application of pressure from the pressure source to the interior space, causing expansion of the inner tube against the pressure stiffening particles, in combination with the features of the invention, substantially as claimed.  
Patel discloses compression stiffening particles in the space between and inner tube and an outer tube as discussed in the prior Office Action, but fails to teach the pressure causing the inner tube to expand against the particles.  Newly cited Bauerfiend et al (US 5,337,733) teaches the inner member expanding against stiffening members located between the inner member and the outer member (fig. 5), but fails to disclose that this is caused by pressure within the interior space of the inner lumen, and also fails to teach particles.
Claims 19-21 are allowable at least for their dependence on claim 14.
Regarding claim 22, the prior art fails to teach or fairly suggest a medical device comprising a tube having a lateral wall surrounding a central passage, compression stiffening particle in the central passage, the compression stiffening particles transitionable from a first state to a second stat in response to application of pressure, the particles having a higher rigidity in the second state than the first state, in combination with the features of the invention, substantially as claimed.  The closest prior art of record is Assenza discussed above which fails to teach the compression stiffening particles.
Claims 23-26 are allowable at least for their dependence from claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner




/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783